UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4430



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRYL EVANS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-02-17-MJG)


Submitted:   May 28, 2004                  Decided:   June 30, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Arthur Robbins, CHESAPEAKE MERIDIAN, Annapolis, Maryland, for
Appellant.   Thomas M. DiBiagio, United States Attorney, Ari S.
Casper, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Darryl Evans seeks to appeal his conviction and 120-month

sentence imposed after a jury found him guilty of ten counts of

knowingly shipping child pornography in interstate commerce by

means of a computer, two counts of publishing a notice offering to

buy or exchange child pornography and one count of possession of

child pornography.        See 18 U.S.C. §§ 2252A(a)(1), 2252A(a)(5)(B),

2251(c)(1)(A), 2251(d), and 2256 (2000).

           Evans’ counsel filed a brief pursuant to Anders v.

California,     386     U.S.   738   (1967),      stating    that   there    were   no

meritorious grounds for appeal but raising four potential issues:

(1) whether statements Evans made to Government officials should

have been suppressed; (2) whether Evans knowingly and intelligently

waived   his    right    to    counsel;     (3)   whether    Evans   was    properly

subjected to the ten-year mandatory minimum sentence set forth in

18 U.S.C. § 2251(d); and (4) whether the Government condones child

pornography by not shutting down all internet “chat rooms” that may

pertain to child pornography.               Evans has filed a supplemental

brief, alleging that he should not have been subjected to the ten-

year mandatory minimum, his sentence is excessive when compared

with the sentences received by similarly situated offenders, and

his standby counsel was ineffective.

           We    have     reviewed    the    record    and    conclude      that    the

district court did not err in refusing to suppress statements Evans


                                       - 2 -
made to Government officials.              Evans made the statements, which

indicated his culpability, voluntarily and, at one point, even

after having been advised by his counsel not to speak.                 A review of

the record also discloses that Evans knowingly and intelligently

waived his right to counsel.             See United States v. Jennings, 323

F.3d 263, 275 (4th Cir.), cert. denied, 124 S. Ct. 531 (2003).

Additionally,       Evans    was    properly     subjected   to   the    ten-year

mandatory minimum sentence set forth in § 2251(d).                     See United

States v. Rast, 293 F.3d 735, 737-38 (4th Cir. 2002).                   Evans has

not demonstrated that other offenders, convicted under § 2251(d),

were   not   also    subjected      to    the    mandatory   minimum    sentence.

Counsel’s suggestion that the Government’s failure to eliminate

child pornography from the internet is tantamount to condonation of

the crime is patently meritless.             Finally, Evans’ allegation that

his standby counsel was ineffective is not appropriately raised on

direct appeal.      Evans is free to raise this claim in the district

court in a motion under 28 U.S.C. § 2255 (2000).              See United States

v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

             In accordance with Anders, we have reviewed the entire

record in this case, including the transcripts, and have found no

meritorious     issues      for    appeal.       We   therefore   affirm   Evans’

conviction and sentence. We deny the motion to withdraw as counsel

at this time.    This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the


                                         - 3 -
United States for further review.      If the client requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court to withdraw from

representation at that time.   Counsel’s motion must state that a

copy thereof was served on Evans.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                               - 4 -